DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brannmark et al. (hereafter Brannmark; US 20140153744 A1) in view of Schneider et al. (hereafter Schneider; WO 2014040667 A1, cited by IDS received on 6/17/2021).
Regarding claim 1, Brannmark discloses a method for calibrating a distributed audio rendering system, comprising a set of N heterogeneous speakers (“N LOUDSPEAKERS” shown in Fig. 3, randomly selected general loudspeakers are inherently unmatched with each other, see [0003]) controlled by a server (precompensation controller in Fig. 3, [0151]), the method comprising the following steps:
a) placing a microphone in front of a first speaker of the set (one of M microphones; [0082]); 
b) capturing, by using the microphone (by the one of M microphones, [0082]), a calibration signal sent to the first speaker at a first time and rendered by this speaker (“by sending out test signals from the loudspeakers, one loudspeaker at a time”, [0082]);
c) capturing, by using the microphone, the calibration signal sent alternately with a known time shift to the N-1 other speakers of the set and rendered by these N-1 speakers (when test signal is being sent to “loudspeakers, one loudspeaker at a time”, the calibration signal is sent with a known time shift in order to send the signal to loudspeakers, one at a time);
e) iterating steps a) to c) for the N speakers of the set (“by sending out test signals from the loudspeakers, one loudspeaker at a time, and recording the resulting acoustic signals at all M measurement positions.”, [0082]);
f) determining a plurality of heterogeneity factors to be corrected for the set of the N speakers by analyzing the calibration signal thus captured ([0093]);
g) correcting the determined heterogeneity factors ([0080], [0110], [0125]).
Brannmark fails to show step d) “capturing, by using the microphone, the calibration signal sent to the first speaker at a second time and rendered again by this speaker”. It is known to those in the art that by having additional measurement(s) through repetition of the same steps would improve the overall accuracy verse performing the analysis based on only one single measurement. Schineider is cited here to show an example. Schineider teaches generating sound from a speaker according to a test signal and measuring the response using a microphone (p. 20, line 12). These steps are repeated for each speaker for the audio system (p. 20, line 31). Furthermore, the entire process may be carried out multiple times and then a calibration delay may be determined for each speaker to improve the accuracy (p. 20, lines 32-35). Thus, it would have been obvious to one of ordinary skill in the art to modify Brannmark in view of Schineider by repeating the process of generating testing tone from the speaker and capturing the response from the speaker by the microphone one or more times in order to improve the accuracy of data collection and analysis using the multiple captured responses.
Regarding claims 2 and 11, Brannmark teaches that the heterogeneity factors form part of a list from among: a clock coordination of the speakers comprising a synchronization and a tuning of the speakers; a sound volume of the speakers; a sound rendering of the speakers; and a mapping of the speakers ([0080], [0092], [0093], [0096]).
Regarding claim 3, the claimed limitation reads on the microphone in Brannmark when a microphone is being used for calibration, the microphone is in a calibration device. When the same microphone is being utilized for calibration again with the same server ([0140]), the microphone is in a calibration device previously tuned with the server.
Claim 13 correspond to claims 1 discussed before.
Claim 14, the claimed terminal reads on the housing inherently included that encloses and protects the microphone.
Most of limitations of claim 15 correspond to those in claim 1 discussed before. Brannmark teaches the non-transitory computer readable storage medium ([0132]) and a processor (Fig. 4).

Allowable Subject Matter
Claims 4-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Applicant argued that, on p. 6 of the remark, the present invention requires only one microphone for the calibration. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only one microphone) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On p. 6, applicant argued that Brannmark does not mention that a calibration signal is sent alternatively to N-1 other speakers with a known time shift. This is not persuasive. Based on the disclosure, Brannmark teaches that, para. [0082], “The dynamic acoustic responses can then be estimated by sending out test signals from the loudspeakers, one loudspeaker at a time” and “The measurement procedure is repeated for all loudspeakers”. Furthermore, Brannmark teaches a computer-based system that implements the calibration method based on a computer program without user participation (Fig. 4, [0137], [0021], [0025], [0132], [0136], [0146]). Thus, the calibration signal is sent alternatively, controlled by the computer program, one loudspeaker at a time, at a sequence of time determined and controlled by the computer program.
On p. 6-p. 7, applicant further argued that Brannmark fails to show that the calibration signal is sent to the first speaker at a second time and the purpose for doing so is not taught in the secondary reference Schneider. Again, it is noted that the features upon which applicant relies (i.e., not to obtain mean value, and to determine an additional heterogeneity factor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, para. [0122] of PGPub 20220060840 A1 of instant application states that the energy values is estimated based on the average of the two measurements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        u